Name: Commission Regulation (EC) NoÃ 937/2006 of 23 June 2006 opening and providing for the administration of a Community tariff quota of corn gluten originating in the United States of America
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  plant product;  trade;  America
 Date Published: nan

 24.6.2006 EN Official Journal of the European Union L 172/9 COMMISSION REGULATION (EC) No 937/2006 of 23 June 2006 opening and providing for the administration of a Community tariff quota of corn gluten originating in the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) Under the Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), the Community undertook to open, each calendar year, a tariff quota at a rate below the common external tariff, at an ad valorem rate of 16 %, for corn gluten falling within CN subheading ex 2303 10 11 of the tariff and statistical nomenclature and the common customs tariff originating in the United States of America. (2) To ensure the proper administration of this tariff quota, provision should be made to allow traders to benefit from it in accordance with the rules laid down in Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4), allowing it to be used in the chronological order of the dates on which the customs declarations are accepted. (3) The origin of the products is determined in accordance with the provisions in force in the Community. To verify the origin of the products, account should be taken of the control measures introduced by the competent authorities of the United States of America, and the certificate of origin issued by those authorities should be required on import, in accordance with Community legislation. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Imports of corn gluten falling within CN subheading ex 2303 10 11 (TARIC subheading 10) originating in the United States of America shall attract an ad valorem customs duty of 16 % within the tariff quota of 10 000 tonnes net for each calendar year starting in 2006. This tariff quota shall be administered under serial number 09.0090. Article 2 1. The tariff quota referred to in Article 1 shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. 2. Use of the tariff quota shall be subject to presentation of a certificate of origin issued by the competent authorities of the United States of America in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. The origin of the products covered by this Regulation shall be determined in accordance with the provisions in force in the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 402/2006 (OJ L 70, 9.3.2006, p. 35).